DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7, 8, 10, 11, 14, 15, 18-22 and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claim 1, Radulescu in view of Bagwell has the layer 23 as the “honeycomb structure” and layer 22 is adjacent to the inlet side of the layer 23. Therefore they fail to meet the limitation of claim 23.
For claim 24, although Radulescu in view of Bagwell and Hecht discloses wherein the mesh defines a stepped transition having a region with larger openings 40 and a region with smaller openings 46 (see Fig. 5 of Hecht and being incorporated in Bagwell’s plate 34 so that has openings with different cross-sectional area) and Opferkuch teaches plate heat exchangers, they fail to disclose “the stepped transition extending parallel with the first transverse direction to line up with a longest cross-sectional dimension of the first heat exchanger channels on the entrance side” required in claim 24. Currently, the combination is silent of the shape and orientation of the stepped transition, thus fails to meet that the stepped transition being line up with a longest cross-sectional dimension as required.
For claim 25, none of the cited references Radulescu, Bagwell, or Hecht discloses a curved conduit section upstream of the flow conditioner and the first region of the mesh with larger openings corresponds to inner bend of the curved conduit; and the second region of the mesh with smaller openings corresponds to outer bend of the curved conduit. The most relevant reference Machida (US Patent No. 5,393,587) discloses the larger openings are provided in radially inner region and the smaller openings are provided in radially outer region, but fails to disclose such a variation of openings are provided in a mesh.
For claim 26, none of the cited references Radulescu, Bagwell, or Hecht discloses reinforced walls extending diagonally between the peripheral walls.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed 5/11/2022, with respect to independent claims 1 and 24-26 have been fully considered and are persuasive.  The rejection of the claims and all dependent claims has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763